Title: Virginia Delegates to Thomas Jefferson, 27 March 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir,
Philada. March 27, 1781.
On the receipt of your favor of the 22d of February inclosing the Memorial of Mr. Stodder and Kerr with the protests and affidavits annexed, we communicated the matter to Congress, and have obtained an instruction to the Hon’ble Mr. Adams to represent the same to the States General of the United Provinces, and to claim such redress for the Memorialists as justice and the law of Nations require. We have also received your Excellency’s favor of the 15th instant relating to Mr. Nathan with the several papers under the same cover and shall carry your Excellency’s wishes into execution in the best manner we can.
Capt. de la touche is arrived here from the French fleet, with the stores belonging to Virginia, which were delivered to him at Providence … Capt de La Touche confirms the intelligence of an action between the two fleets on the 16th It does not appear to have been by any means a decisive, though a pretty severe one. The French claim the advantage, and say that the English appeared very willing to decline a renewal of the combat.
We have the honor to be with the most perfect respect and esteem y’r Excellency’s Obt. and humble Servants
James Madison Junr.Theo’k Bland
